DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 8/23/2021. Claims 1-9 and 11-20 are pending in the case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, 11,15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silbey et al. (US 2013/0111366 A1, hereinafter Silbey) in view of Bau et al. (US 9195969 B2, hereinafter Bau).

As to independent claim 1,    Silbey teaches a method comprising:

causing a status within the application of the related entities of the carousel to be displayed on the computing device (Fig. 5A  The friends list 512 indicates that a user is 
Silbey does not appear to expressly teach filtering the list of related entities to include related entities of the list of related entities that are running the application to generate a filtered list of related entities:
causing a carousel of the filtered list of related entities to be displayed for the user on a computing device.
Bau teaches filtering the list of related entities to include related entities of the list of related entities that are running the application to generate a filtered list of related entities (“The list generator may include a display list generator 218, which generates lists of contacts for presentation in the display region of a client application.  The display list generator 218 includes a list generator for relevant contacts 220, a list generator for relevant and active contacts 222, and a list generator for relevant and online contacts 224.” Col. 6 lines 10-15)
causing a carousel of the filtered list of related entities to be displayed for the user on a computing device (“display list generator 218, which generates lists of contacts for presentation in the display region of a client application” Col. 6 lines 10-15).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silbey to comprise such that filtering the list of related entities to include related entities of the list of related entities that are running the application to generate a filtered list of related entities: causing a carousel of the filtered list of related entities to be displayed for the user on a computing device; and causing a status within the application of the related 

As to dependent claim 2, Silbey teaches the method of claim 1, Silbery further teaches the method further comprising:
Silbey teaches reordering the list of related entities based on interactions of the related entities with the user within the application to generate a reordered list of related entities; and causing the carousel of the reordered list of related entities to be displayed for the user on the computing device (“At step 240, the friends list ordering component 132 orders the user's friends based on the monitored interactions with the friend and other monitored activity.  At step 250, the friends list ordering component 132 may reorder the friends list to account for pinned or grouped friends who do not appear in their pinned or grouped positions.  Based on the pinning or grouping, the ordered friends list might be reordered to place the other user at or near a predefined position in the list (for example, at or near the top).  At step 260, after determining an order (and after any reordering), the friends list is displayed in its final order to the user” paragraph 0027, Even though, Silbey does not appear to expressly teach reordering the ordered friend list based on interactions, Silbey explicitly teaches ordering friends list based on interactions of the related entitites. Therefore, a person ordinary skill the art would recognize reordering the ordered friend list can be based on user’s preference for example, based on user interaction of the users within the application).

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silbey to comprise such that filtering the list of related entities to include related entities of the list of related entities that are running the application to generate a filtered list of related entities. One would have been motivated to make such a combination in order to provide contacts in which a user is interested.  

As to dependent claim 4,   Silbey teaches the method of claim 1 further comprising: Silbey further teaches user profiles 790 may include avatar photos and displaying the avatars -Fig. 3 friends list 310 including avatar of each user.
Bau further teaches accessing profiles of the filtered list of related entities from the messaging system (“The address book associates contacts with one or more 
communication addresses or locators (email address, IM address, phone number, 
and so on) as well as other information such as a name or profile.” Col. 4 lines 7-10); and 
causing the carousel of the filtered list of related entities to be displayed for the user on a computing device, wherein the related entities of the filtered list of related entities are displayed with one or more fields of the profiles (names of the contacts displayed - “The address book associates contacts with one or more communication name or profile.” Col. 4 lines 7-10).
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silbey to comprise causing the carousel of the filtered list of related entities to be displayed for the user on a computing device, wherein the related entities of the filtered list of related entities are displayed with one or more fields of the profiles. One would have been motivated to make such a combination in order to provide contacts in which a user is interested.  

As to dependent claim 5, Silbey teaches the method of claim 1, 
Silbey further teaches reordering the list of related entities based on interactions of the related entities with the user within the application to generate a reordered list of related entities; and causing the carousel of the reordered list of related entities to be displayed for the user on the computing device (“At step 240, the friends list ordering component 132 orders the user's friends based on the monitored interactions with the friend and other monitored activity.  At step 250, the friends list ordering component 132 may reorder the friends list to account for pinned or grouped friends who do not appear in their pinned or grouped positions.  Based on the pinning or grouping, the ordered friends list might be reordered to place the other user at or near a predefined position in the list (for example, at or near the top).  At step 260, after determining an order (and after any reordering), the friends list is displayed in its final order to the user” paragraph 0027).

 filtering the list of related entities with the user within the application (select a first subset of the contacts based on contact interaction criteria 704);
reordering the filtered list of related entities based on a field of the profiles of the list of related entities (Fig. 7, at step 708 quick lists of 
contacts are generated by combining and reordering the first and second subsets”).
causing the carousel of the reordered list of related entities to be displayed for the user on a computing device (the generated list 708 is displayed on a computing device).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silbey to comprise such that filtering the list of related entities to include related entities of the list of related entities that are running the application to generate a filtered list of related entities. One would have been motivated to make such a combination in order to provide contacts in which a user is interested.  

As to dependent claim 9, Silbey teaches the method of claim 1 further comprising:
Silbey does not appear to expressly teach in response to a selection of an entity of the filtered list of related entities, causing a message to be sent by the messaging system to the entity with an invitation comprising a hotlink for the entity to run the application.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silbey to comprise such that in response to a selection of an entity of the filtered list of related entities, causing a message to be sent by the messaging system to the entity with an invitation comprising a hotlink for the entity to run the application. One would have been motivated to make such a combination in order to provide contacts in which a user is interested.  

claim 11, Silbey teaches the method of claim 1 further comprising:
causing a request to be sent to the messaging system requesting information indicating that the related entities of the filtered list of related entities are running the application.
Bau teaches causing a request to be sent to the messaging system requesting information indicating that the related entities of the filtered list of related entities are running the application (status collector 138-C);
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silbey to comprise such that causing a request to be sent to the messaging system requesting information indicating that the related entities of the filtered list of related entities are running the application. One would have been motivated to make such a combination in order to provide contacts in which a user is interested.  

As to dependent claim 15, Silbey teaches the method of claim 1 further comprising:
Silbey does not appear to expressly teach in response to receiving an indication that the user requested the carousel be displayed, causing the carousel of the filtered list of related entities to be displayed for the user on the computing device.
Bau teaches in response to receiving an indication that the user requested the carousel be displayed, causing the carousel of the filtered list of related entities to be displayed for the user on the computing device (List generator 322 generates filtered list 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silbey to comprise in response to receiving an indication that the user requested the carousel be displayed, causing the carousel of the filtered list of related entities to be displayed for the user on the computing device. One would have been motivated to make such a combination in order to provide contacts in which a user is interested.  

Claims 17-18 reflect a system embodying the limitations of claims 1-2 therefore the claims are rejected under similar rationale.

Claim 20 reflects a non-transitory computer-readable storage medium including instructions that, when processed by a computer, configure the computer to perform the method of claim 1. Therefore, claims 20 is rejected under similar rationale.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Silbey et al. (US 2013/0111366 A1, hereinafter Silbey) in view of Bau et al. (US 9195969 B2, hereinafter Bau) and Gundotra et al. (US 2012/0163574 A1, hereinafter Gundotra).

As to dependent claim 3, Silbey teaches the method of claim 1, Silbery further teaches wherein the carousel comprises two to nine related entities of the filtered list of 
Gundotra teaches wherein the carousel comprises two to nine related entities of the filtered list of related entities, and wherein a special relation entity of the list of related entities is displayed on a left portion of the carousel (frequently contacted friend 328a, i.e., a close friend or close family member is displayed on a left portion of the carousel).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to comprise wherein the carousel comprises two to nine related entities of the list of related entities, and wherein a special relation entity of the list of related entities is displayed on a left portion of the carousel. One would have been motivated to make such a combination for presenting automatically created relevant friends and allowing the user to take an action. 

Claim 19 reflects a system embodying the limitations of claim 3 therefore the claim is rejected under similar rationale.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Silbey et al. (US 2013/0111366 A1, hereinafter Silbey) in view of Bau et al. (US 9195969 B2, hereinafter Bau) and Buddhavarapu (US 9881295 B1).

claim 6, Silbey teaches the method of claim 1, Silbey does not appear to expressly teach the method further comprising: randomly selecting a friend of the list of related entities (Fig. 3-2C list of friends).
Silbey does not appear to expressly teach accessing nicknames of the filtered list of related entities from the messaging system;
causing to be displayed on the computing device that is displaying a live image of the user a nickname of the nicknames of the randomly selected entity, wherein the nickname is displayed above a head of the user.
Buddhavarapu teaches accessing nickname of user (Fig. 3B including Jack’s nickname, Col. 10 line 6); and
causing to be displayed on the computing device that is displaying a live image of the user a nickname of the nicknames of the randomly selected entity, wherein the nickname is displayed above a head of the user (Fig. 3B Jack’s nickname is displayed above capture facial image 351). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silbey to comprise accessing nicknames of the list of related entities from the messaging system; causing to be displayed on the computing device that is displaying a live image of the user a nickname of the nicknames of the randomly selected entity, wherein the nickname is displayed above a head of the user. One would have been motivated to make such a combination to provide tools that allow users of communication devices to communicate more easily and on a more personal, human level with their contacts.

claim 7,    Silbey teaches the method of claim 6, Silbey does not appear to expressly further comprising:
accessing information representing the randomly selected entity from the messaging system; and
causing to be displayed on the computing device a representation of the information as augmented reality with the user of the application.
Buddhavarapu teaches accessing information representing the randomly selected entity from the messaging system (FIG. 3B shows a smartphone screenshot (350) of the augmented reality, Col. 10 lines 1-6); and
causing to be displayed on the computing device a representation of the information as augmented reality with the user of the application (FIG. 3B shows a smartphone screenshot (350) of the augmented reality, Col. 10 lines 1-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silbey to comprise accessing information representing the randomly selected entity from the messaging system; and causing to be displayed on the computing device a representation of the information as augmented reality with the user of the application. One would have been motivated to make such a combination to provide tools that allow users of communication devices to communicate more easily and on a more personal, human level with their contacts.

Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Silbey et al. (US 2013/0111366 A1, hereinafter Silbey) in view of Bau et al. (US .

As to dependent claim 8, Silbey teaches the method of claim 1, Silbey does not appear to expressly teach the method further comprising:
in response to a selection of an entity of the filtered list of related entities, accessing a location of the entity from the messaging system, and
causing to be displayed on the computing device an image indicating weather conditions for the location.
Kuramura teaches in response to a selection of an entity of the list of related entities,
accessing a location of the entity from the messaging system (Fig. 4 the contact's location, time, and weather are accessed to be displayed to the user), and

causing to be displayed on the computing device an image indicating weather conditions for the location (Fig. 4 the contact's location, time, and weather are accessed is displayed),.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silbey to comprise in response to a selection of an entity of the list of related entities, accessing a location of the entity from the messaging system, and causing to be displayed on the computing device an image indicating weather conditions for the location. One would have been motivated to make such a combination to provide tools that allow users of 


As to dependent claim 12, Silbey teaches the method of claim 1, Silbey does not appear to expressly teach the method further comprising:
causing to be displayed a geographic area of the application on the computing device; 
accessing location information for the filtered list of related entities; and 
displaying indications of the locations of related entities of the filtered list of related entities that are within the geographic area.
	Kuramura teaches causing to be displayed a geographic area of the application on the computing device (Fig. 4 contact information 140 including geographic location); 
accessing location information for the contacts (Fig. 4 location information of the contact accessed); and 
displaying indications of the locations of related entities of the filtered list of related entities that are within the geographic area (Fig. 4 the contact's location, time, and weather are displayed to the user),.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silbey to comprise causing to be displayed a geographic area of the application on the computing device; accessing location information for the filtered list of related entities; and displaying indications of the locations of related entities of the filtered list of related entities that are within the geographic area. One would have been motivated to make 

As to dependent claim 13, Silbey teaches the method of claim 12, Silbey further teaches the method comprising:
accessing avatar information for the filtered list of related entities from the messaging system (Fig. 3 avatar information for identified friends are accessed); and
wherein the indications are corresponding avatar information (Fig. 3 show different avatars for each friend or player).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Silbey et al. (US 2013/0111366 A1, hereinafter Silbey) in view of Bau et al. (US 9195969 B2, hereinafter Bau) and Zhang et al. (US 2018/0290053 A1, hereinafter Zhang).

As to dependent claim 14, Silbey teaches the method of claim 1 further comprising: Silbery does not appear to expressly teach 
accessing performance information indicating performance of the related entities of the filtered list of related entities within the application;
selecting top performers of the list of related entities using the performance information; and 

Zhang teaches accessing performance information indicating performance of the related entities of the list of related entities within the application (Fig. 3-2(B) fast play friends information accessed);
selecting top performers of the list of related entities using the performance information (Fig. 3-2(B) top 4 fast play friends and their status is displayed); and 
causing indications of the top performers and the user to be displayed on the computing device (Fig. 3-2(B) fast play friends and their status is displayed).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to comprise accessing profiles of the list of related entities from the messaging system, 
reordering the list of related entities based on a field of the profiles of the list of related entities; and causing the carousel of the reordered list of related entities to be displayed for the user on a computing device. One would have been motivated to make such a combination to make the gaming interesting. 

As to dependent claim 16, Silbey teaches the method of claim 1 further comprising:  Silbey does not appear to expressly teach wherein the application is executed by a portion of the messaging system within an interpreter, and wherein the method further comprises:
in response to a selection by the user to end the application, causing control to be returned to the messaging system.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silbey to comprise in response to a selection by the user to end the application, causing control to be returned to the messaging system. One would have been motivated to make such a combination for improving a user experience in relation to creating and sharing electronic communication with one or more users.  

Response to Arguments
Applicant’s prior art arguments have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171